t c no united_states tax_court john j reichel petitioner v commissioner of internal revenue respondent docket no filed date p a real_estate developer purchased properties intending to develop them he undertook no development activities on the properties due to adverse economic conditions r disallowed p's deductions of the properties' real_estate_taxes determining the taxes must be capitalized under sec_263a i r c as indirect expenses of producing property held p must capitalize the tax_payments under sec_263a i r c timothy w tuttle for petitioner michael h salama and sherri s wilder for respondent opinion laro judge this case was submitted to the court without trial pursuant to rule a john j reichel petitioned the court to redetermine a income_tax deficiency of dollar_figure and a dollar_figure accuracy-related_penalty under sec_6662 respondent reflected this determination in a notice_of_deficiency issued to petitioner on date following concessions by the parties we must decide whether sec_263a requires petitioner to capitalize real_estate_taxes he paid in on land he purchased for development we hold it does unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar background all facts have been stipulated and are so found the stipulation of facts and the exhibits submitted therewith are incorporated herein by this reference petitioner lived in irvine california when he petitioned the court petitioner has been a real_estate developer since in he operated his development business as a sole_proprietorship under the name sunwest enterprises sunwest he reported sunwest's income and expenses on schedule c profit or loss from business sole_proprietorship petitioner's business generally consists of buying and developing raw land after purchasing a parcel of land petitioner applies for and obtains zoning variances grading plans street plans water plans sewer plans storm drain plans site plans architectural plans environmental feasibility studies and development and construction cost estimates he then subdivides the land by having the city or county where the land is located approve tentative tract maps parcel maps ready for recording but unrecorded tract maps and recorded tract maps once he has subdivided a parcel of land he sells it to homebuilders who build homes on it in petitioner bought an undeveloped 8-acre parcel in san bernardino county california for dollar_figure one year later he bought a 10-acre san bernardino parcel for dollar_figure we shall refer to these properties hereafter as the san bernardino parcels petitioner bought the san bernardino parcels intending to develop them he has never undertaken any of the development activities described above in connection with the san bernardino parcels because he believes economic conditions in san bernardino county are adverse he continues to hold the parcels for development petitioner paid dollar_figure in real_estate_taxes on the san bernardino parcels in he included these amounts in the real_estate_taxes he deducted on his schedule c discussion respondent disallowed petitioner's deduction for real_estate_taxes on the san bernardino parcels respondent argues that petitioner is a producer with respect to the san bernardino parcels under sec_263a and accordingly that sec_263a b requires petitioner to capitalize all real_estate_taxes on this property petitioner argues that for sec_263a b did not require a taxpayer to capitalize real_estate_taxes until the taxpayer took positive steps to begin producing the property ’ he states that because he took no steps to develop the san bernardino properties before or during he had not begun production of the properties and was not required to capitalize the taxes he paid on them ' there is no dispute that current regulations if applied according to their terms would require that petitioner capitalize the real_estate_taxes at issue for post--1993 tax years sec_1_263a-2 income_tax regs provides if property is held for future production taxpayers must capitalize direct and indirect_costs allocable to such property eg purchasing storage handling and other costs even though production has not begun if property is not held for production indirect_costs incurred prior to the beginning of the production_period must be allocated to the property and capitalized if at the time the costs are incurred it is reasonably likely that production will occur at some future date thus for example a manufacturer must capitalize the costs of storing and handling raw materials before the raw materials are committed to production in addition a real_estate developer must capitalize property taxes incurred with respect to property if at the time the taxes are incurred it is reasonably likely that the property will be subsequently developed emphasis added we agree with respondent we start our analysis with the relevant text which reads as follows sec_263a capitalization and inclusion in inventory costs of certain expenses a nondeductibility of certain direct and indirect_costs -- in general --in the case of any property to which this section applies any costs described in paragraph -- a in the case of property which is inventory in the hands of the taxpayer shall be included in inventory costs and b in the case of any other_property shall be capitalized allocable_costs --the costs described in this paragraph with respect to any property are--- a the direct costs of such property and b such property's proper share of those indirect_costs including taxes part or all of which are allocable to such property b property to which section applies --except as otherwise provided in this section this section shall apply to-- property produced by taxpayer ---real or tangible_personal_property produced_by_the_taxpayer g production ---for purposes of this section--- in general --the term produce includes construct build install manufacture develop or improve sec_263a b requires that taxpayers capitalize certain costs sec_263a provides that the capitalization requirement applies to property produced_by_the_taxpayer sec_263a specifies that the term produce means among other things develop thus by its terms the statute requires taxpayers to capitalize indirect_costs such as real_estate_taxes that they incur in connection with property they develop petitioner argues that the outcome in this instance is controlled by our holding in 104_tc_207 the question in von-lusk was whether a partnership had to capitalize costs incurred before it undertook any activities that would physically alter certain land it was developing the taxpayer had begun activities such as performing engineering and feasibility studies similar to those normally conducted by petitioner the taxpayer's parcels of land coincidentally were located in san bernardino county we held that activities such as these were development activities even though they had no immediate physical impact on the property and that a taxpayer who undertakes them has begun producing the property id petitioner argues that von-lusk established the principle that some such activity must have taken place for production of the property to have begun since he has never undertaken any such activities with respect to the san bernardino parcels petitioner states he has never begun producing them within the meaning of sec_263a and therefore he need not capitalize the real_estate_taxes we disagree with petitioner's reading of von-lusk v commissioner supra we did not decide in von-lusk whether capitalization is required for expenses_incurred before production begins we decided principally that the taxpayer had already begun development of the land in question and had to capitalize related development costs even though the land had not yet been physically changed in deciding von-lusk we reviewed the text and legislative_history of sec_263a and observed that the congress intended the term produce to be broadly construed we noted that congress expected those rules to be applied from the acquisition of property through the time of production until the time of disposition von-lusk v commissioner supra pincite emphasis added ’ a close analysis of the language and structure of sec_263a supports the conclusion that congress intended that the capitalization_rules cover costs incurred before as well as petitioner also relies on hustead v commissioner tcmemo_1994_374 affd without published opinion 61_f3d_895 3d cir in hustead we indicated that taxpayers who increased the value of their land by challenging a local zoning ordinance had not begun producing the land within the meaning of sec_263a we held however that the legal costs the taxpayers incurred in challenging the ordinance had to be capitalized under sec_263 since sec_263 controlled the result in hustead we were not required to decide whether sec_263a would apply to the taxpayer during the production_period this is evident when we examine sec_263a which provides a narrow exception under which a particular category of indirect production_costs namely interest does not have to be capitalized until the production_period begins there would be no need for this exception if capitalization were never meant to apply until taxpayers actually started the production process as we noted in von-lusk v commissioner supra pincite quoting 412_us_609 if no costs were to be capitalized until the beginning of the production_period then sec_263a f a would be superfluous such a construction offends the well-settled rule_of statutory construction that all parts of a statute if at all possible are to be given effect the legislative_history of sec_263a also supports this reading in describing the reasons for enacting sec_263a the relevant section of the house report is headed preproduction costs and states the concern that then-existing rules may allow costs that are in fact costs of producing property to be deducted currently h rept pincite 1986_3_cb_1 while headings are not compelling evidence of meaning in themselves the corresponding section of the senate report clarifies and reenforces this analysis that section is headed production acquisition and carrying costs emphasis added and expresses the intent that a single comprehensive set of rules should govern the capitalization of costs of producing acquiring and holding property emphasis added s rept pincite c b vol in sum petitioner has conceded that although development of the san bernardino parcels was deferred by adverse economic conditions he acquired and held those parcels intending to develop e produce them because the real_estate_taxes at issue are expenses petitioner incurred that are allocable to those properties he must capitalize those expenses under sec_263a in reaching our conclusion herein we have considered all arguments made by petitioner for a contrary result and to the extent not mentioned above find them to be irrelevant or without merit to reflect respondent's concessions decision will be entered under rule
